FILED
                             NOT FOR PUBLICATION                            JUN 08 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



YONGGANG ZHANG,                                  No. 09-70684

               Petitioner,                       Agency No. A097-871-503

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted May 24, 2011 **

Before:        PREGERSON, THOMAS, and PAEZ, Circuit Judges.

       Yonggang Zhang, a native and citizen of China, petitions pro se for review

of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from

the immigration judge’s decision denying his application for asylum, withholding

of removal, and protection under the Convention Against Torture (“CAT”). We


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence the

agency’s factual findings, and review de novo its legal conclusions. Santos-Lemus

v. Mukasey, 542 F.3d 738, 742 (9th Cir. 2008). We deny in part and grant in part

the petition for review, and we remand.

      Substantial evidence supports the agency’s denial of CAT relief because

Zhang failed to establish it is more likely than not that he would be tortured by or

with the consent or acquiescence of the government if he returned to China. See

Santos-Lemus, 542 F.3d at 747-48.

      Zhang testified the police arrested, beat, and interrogated him after he

planned a protest to expose the corruption of his boss. In assessing whether Zhang

suffered harm on account of his political opinion, the agency focused exclusively

on Zhang’s boss’ motivation without adequately assessing the police’s actions

and/or motivations in evaluating his claim. Accordingly, we grant the petition for

review with respect to Zhang’s asylum and withholding of removal claims and

remand for further proceedings consistent with this disposition. See INS v.

Ventura, 537 U.S. 12, 16-18 (2002) (per curiam).

      Each party shall bear its own costs.

      PETITION FOR REVIEW DENIED in part; GRANTED in part;
      REMANDED.



                                                                                 09-70684